DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US PGPub 2002/0092601 A1) in view of Sweeney (US PN 5044852) as evidenced by or in the alternative in further view of Dykstra (US PN 9555580 B1) and Economikos (US PN 5904868).
With regard to claim 1, Sweeney teaches a welding assembly comprising a support part made of a laser radiation-absorbent material and having at least one first joining surface (paragraph 27, 31, frit layer 20 on substrate 12), and an attachment part (figure 3 and 6, fastener 32 and 92) having a 
Sweeney does not explicitly disclose the at least one collar piece is flexible.
Cited (Sweeney, paragraph 5) reference Sweeney ‘852 teaches that flexible collars with second joining surfaces with contours that deviate from the surface contour of the first joining surface were known in the art at the time of the invention (Sweeney ‘852, col. 3, line 50-54, figure 2, 4, 6, 10-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the contoured flexible collar in the teaching of Sweeney ‘852 as the collar in the fastener of Sweeney.  The rationale to do so would have been the motivation provided by the teaching of Sweeney ‘852, that to provide such a contoured flexible collar predictably results in the ability to provide a vacuum cup collar that can flatten against the substrate (Sweeney ‘852, col. 3, line 50-54), where having such a vacuum cup collar predictably results in the ability to temporarily fix the fastener against a substrate without piercing the same and without the necessity of extraneous clamps to hold the fastener during bonding (Sweeney ‘852, col. 1, line 64-68).


With regard to claim 2, Sweeney teaches the at least one pressing surface is configured in such a way that with a contact surface on the attached mandrel, it forms a force fitting connection acting in the longitudinal axis (Sweeney, paragraph 22 and 47, figure 9; Economikos, figure 1).

With regard to claim 3, Sweeney teaches the surface contour of the first joining surface is flat (figure 1 and 6, contour of surface 20 on substrate 12 and of surface74) and the at least one pressing surface is an inner pressing surface is arranged between the longitudinal axis and the second joining surface (Sweeney, paragraph 47, circumferential indentation 96).



With regard to claim 5, although Sweeney does not explicitly disclose the inner pressing surface as a conical surface with respect to the longitudinal axis, as the specific shape of the inner pressing surface (Specification, paragraph 10) does not appear to provide unexpected results aside from ensuring “a highly force-fitting connection”, since the inner pressing surface of the prior art also provide a highly force-fitting connection sufficient to retain the fastener (Sweeney, paragraph 52), it is the examiner’s position that the specific shape of a conical pressing surface would have been obvious to predictably optimize based on the specific shape of the fastener and the interface with the mandrel.

With regard to claim 8, Sweeney ‘852 teaches collars representing a truncated cone (figure 2) or a spherical segment (figure 6), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use the collar of Sweeney ‘852 as the collar of Sweeney for the reasons stated above.

Response to Arguments
The examiner acknowledges applicant’s explanation that Japanese references listed on the IDS correspond to the cited US references considered by the examiner.
Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive.
With regard to applicant’s apparent argument that because Sweeney teaches a UV curable adhesive and applicant’s invention pertains to welding, Sweeney does not constitute analogous art, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746